United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3442
                                    ___________

Matthew John Shortt,                     * Petition for Review of
                                         * a Final Decision and Order
             Petitioner,                 * of the Office of the Chief
                                         * Administrative Hearing
      v.                                 * Officer, Executive Office for
                                         * Immigration Review.
Dick Clark’s AB Theatre, LLC,            *
                                         * [UNPUBLISHED]
             Respondent.                 *
                                    ___________

                              Submitted: April 26, 2010
                                 Filed: May 3, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Matthew Shortt petitions for review of an order of the Office of the Chief
Administrative Hearing Officer (OCAHO) granting summary decision to defendants
and dismissing Shortt’s claims of citizenship-status employment discrimination under
8 U.S.C. § 1324b. We conclude that this appeal is untimely. Section 1324b provides
that a party aggrieved by a final order of the OCAHO may seek a review of that order
in the appropriate court of appeals "not later than 60 days after entry of" the order. 8
U.S.C. § 1324b(i)(1). The OCAHO’s final order was entered on August 21, 2009, and
Shortt’s petition for review was filed in this court 61 days after that date, on October
21, 2009. Because the petition for review was not timely filed, we lack jurisdiction
to consider the petition. See Curuta v. Office of the Chief Admin. Hearing Officer,
398 F.3d 329, 331 (5th Cir. 2005) (holding that § 1324b(i)(1) requires that petition for
review be filed, not merely mailed, by filing deadline); see also Bowles v. Russell,
551 U.S. 205, 210–11 (2007) (discussing "longstanding treatment of statutory time
limits for taking an appeal as jurisdictional"). Accordingly, we dismiss the petition
for review.
                        ______________________________




                                          -2-